Filed 9/2/15 In re Jasmine H. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE



In re JASMINE H. et al., Persons Coming                              B255796
Under the Juvenile Court Law.
                                                                     (Los Angeles County
LOS ANGELES COUNTY                                                   Super. Ct. No. CK79473)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

LYNETTE L.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Marguerite D.
Downing, Judge. Affirmed.
         Suzanne M. Davidson, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and William D. Thetford, Principal Deputy County Counsel, for Plaintiff and
Respondent.
                                        _________________________
                                    INTRODUCTION

       Mother and appellant Lynette L. appeals from dispositional orders of the juvenile
court granting father, Christopher H., sole physical and legal custody of Jasmine H. and
L. H. and denying mother reunification services, under Welfare and Institutions Code
section 361.2.1 Mother contends that the court abused its discretion by giving father sole
custody of the children. She also contends there was insufficient evidence to support
issuance of protective custody and arrest warrants. We affirm the orders.
                 FACTUAL AND PROCEDURAL BACKGROUND
       Mother has four children: Jasmine H. (13), L. H. (7), Asia G. (15), and Lyric B.
(2).2 Christopher H. is Jasmine’s and L.’s father. Glen B. is Lyric’s father.3
       Mother had two reported incidents of domestic violence with Glen B. The first
occurred on October 17, 2009, when Glen B. pointed a gun at mother and Jasmine. As a
result, Jasmine, L., and Asia were declared dependents of the juvenile court in February
2010, and the court ordered “no contact by” Glen B. In April 2011, joint legal custody of
the children was granted to mother and the respective fathers, and jurisdiction was
terminated.
       The second incident of domestic violence occurred on May 9, 2013. Glen B.
broke into mother’s home with a bat and threatened mother and Jasmine with it. Glen B.
grabbed mother by the arms. Mother called Christopher H. for help, and he fought with
Glen B. As a result, Christopher H.’s mouth and lower lip area were swollen and red,
and Glen B. also had minor injuries. When Jasmine tried to protect mother, Glen B.
threatened to hit “her” with the bat. Jasmine was scared of Glen B. L. was also scared,
and she cried because she didn’t know what was going to happen.4 Asia was not home


1      All undesignated statutory references are to the Welfare and Institutions Code.
2      Ages are stated as of the time the petition was filed.
3      Asia’s father is Aaron G.
4      Mother denied that the children were exposed to the confrontation.

                                              2
during the incident, but she witnessed other verbal arguments between mother and Glen
B., who threatened to hurt mother, although he never threatened to hurt the children.
Glen B. once threw stuff at mother, and Asia and her siblings pushed Glen B. away from
her.5
          Based on the May 9 incident, a dependency petition was filed on October 9, 2013
under section 300 alleging that the children were at risk of serious physical harm and a
failure to protect (§ 300, subds. (a), (b)). At the detention hearing, the court issued
protective custody and arrest warrants for mother, who was at large with the children.
Mother remained at large with the children as of November 7, 2013.
          As a result of the arrest warrant, mother was in court on December 10, 2013. The
arrest warrant was recalled. Mother denied knowing where the children were. She last
saw them on December 4 at her cousin’s house, whose address was unknown to mother.
Before taking the children to her cousin’s house, mother and the children were with a
different cousin, whose name mother claimed not to know. The juvenile court found that
mother was “refusing to answer the questions honestly and completely” and to provide
information so the children could be located. The court found mother in contempt and
remanded her into custody. The protective custody warrants remained in full force and
effect.
          Mother continued to deny having information regarding the children at a contempt
hearing, on December 12, 2013. The juvenile court again found mother in contempt and
remanded her back into custody. Glen B. represented that mother had dropped off Lyric
to him the day before mother was arrested.




5      Glen B. denied breaking into the house; it was his house and he had a key.
According to Glen B., Christopher H. assaulted him. Mother and Jasmine hit Glen B.
with a bat to get him off of Christopher H. Glen B. denied ever hitting mother in their
history together, although she hit him once with a gun.
       Glen B. has other children. Those children were the subject of a dependency
petition based on their mother’s assault on Glen B.


                                              3
       At the next hearing on December 16, 2013, the children were present and the
juvenile court recalled the protective custody warrants and released mother. The court
detained the children. Jasmine and L. were placed with their father, Christopher H.6
Family reunification services were not ordered for Jasmine and L.
       The department, in its January 31, 2014 jurisdiction/disposition report,
recommended, among other things, that Christopher H. be granted sole legal and physical
custody of his daughters and that jurisdiction over them be terminated.
       At the disposition hearing on April 15, 2014, after Glen B. testified and mother
declined to do so, the juvenile court declared the children to be dependents of the court
(§ 300, subds. (a), (j)) and found by clear and convincing evidence that there was a
substantial danger to the children’s physical and emotional well-being. The court granted
Christopher H. sole legal and physical custody of Jasmine and L. and terminated
jurisdiction as to them. (§ 361.2, subds. (a), (b).) Mother was allowed supervised
visitation. Family reunification services were not provided to mother in connection with
Jasmine and L.7
                                      DISCUSSION
I.     The dispositional orders granting Christopher H. sole custody and denying
reunification services.
       Mother contends that the juvenile court abused its discretion by giving Christopher
H. sole legal and physical custody of Jasmine and L. and by not ordering reunification
services for mother. The court did not abuse its discretion.
       Section 361.2 allows a juvenile court to grant legal and physical custody of a child
to the noncustodial parent. (In re V.F. (2007) 157 Cal. App. 4th 962, 969; R.S. v. Superior
Court (2007) 154 Cal. App. 4th 1262, 1270; In re Erika W. (1994) 28 Cal. App. 4th 470,


6      Asia and Lyric were eventually placed with their grandmother. Family
reunification services were ordered for them.
7      L. felt “good” about living with father and having monitored visits with mother,
and Jasmine was “okay” with that scenario.


                                             4
475.) The section thus provides that when a court orders removal of a child from a
custodial parent, the court shall determine whether there is a noncustodial parent who
desires to assume custody of the child. (§ 361.2, subd. (a).) If so, the court “shall place
the child with the parent unless it finds that placement with that parent would be
detrimental to the safety, protection, or physical or emotional well-being of the child.”
(Ibid.) If the court places the child with the noncustodial parent, it may do one of three
things: (1) grant that parent legal and physical custody of the child and terminate its
jurisdiction over the minor (id., subd. (b)(1)); (2) order that the parent assume custody of
the minor subject to the jurisdiction of the juvenile court and require that a home visit be
conducted within three months (id., subd. (b)(2)); or (3) order that the parent assume
custody of the minor subject to the supervision of the juvenile court (id., subd. (b)(3)).
Under the third option, the court “may” order reunification services for the parent from
whom custody was removed, or for the parent assuming custody or for both parents.
(Ibid.)
          When making a custody determination, the juvenile court’s focus and primary
consideration must be the child’s best interests. (In re Chantal S. (1996) 13 Cal. 4th 196,
206; In re Nicholas H. (2003) 112 Cal. App. 4th 251, 268.) We review such
determinations for an abuse of discretion. (See In re Nada R. (2001) 89 Cal. App. 4th
1166, 1179.)
          Mother’s argument that the trial court abused its discretion focuses on why she
should retain custody of Jasmine and L.; for example, she raised her daughters, the first
incident of domestic violence occurred five years ago, and mother has been attending
domestic violence and parenting classes. Under section 361.2, however, the issue is
whether placement with Christopher H. was detrimental to the girls’ safety, protection, or
physical and emotional well-being. Mother makes no argument as to that issue, and there
is no evidence of such detriment. (See R.S. v. Superior Court, supra, 154 Cal.App.4th at
p. 1271 [noncustodial parent is entitled to custody unless the court finds that the
placement would be detrimental to the child].)



                                               5
       Instead, the evidence is that mother repeatedly exposed Jasmine and L., as well as
her other children, to domestic violence. Mother’s attempt to minimize the two reported
incidents of domestic violence is unpersuasive. Both involved a weapon: during the
October 17, 2009 incident Glen B. pointed a gun at mother and Jasmine, and during the
May 9, 2013 incident he threatened mother and Jasmine with a bat. These were not
isolated incidents. Asia witnessed arguments between mother and Glen B. and threats by
Glen B. to hurt mother. Asia also said that Glen B. once threw stuff at mother, and the
children protected mother. The detrimental effect of such domestic violence is well
established. (See generally In re R.C. (2012) 210 Cal. App. 4th 930, 941-942.)
       Mother next contends that the juvenile court abused its discretion by failing to
order reunification services for her. Section 361.2, however, does not provide for
reunification services, where, as here, father was given sole custody and jurisdiction was
terminated. (§ 361.2, subd. (b)(1).) “If the previously noncustodial parent [here,
Christopher H.] can provide a safe and stable permanent home for the child and the
evidence establishes that the other parent cannot, reunification services may be offered
only to the previously noncustodial parent since this serves the Legislature’s goals by
placing the child in parental custody and providing for a safe and stable permanent home
for the child.” (In re Erika W., supra, 28 Cal.App.4th at p. 476; see also R.S. v. Superior
Court, supra, 154 Cal.App.4th at p. 1270 [“ ‘The fact that section 361.2 permits the
juvenile court to place a child with a previously noncustodial parent and deny services to
the previously custodial parent demonstrates that reunification services are not required
to be provided to a parent who will not be taking custody of the children’ ”].) Mother
was not entitled to reunification services.
II.    The protective custody and arrest warrants.
       Because mother was at large with the children, the juvenile court issued a
protective custody warrant for the children (§ 340) and an arrest warrant for mother, who
now contends there was insufficient evidence to support those warrants. We need not
decide this issue, because it is moot. (See generally In re Esperanza C. (2008)
165 Cal. App. 4th 1042, 1054-1055.) The petition was filed on October 9, 2013, and the

                                              6
protective custody and arrest warrants were issued the same day. The arrest warrant was
recalled on December 10, 2013. The protective custody warrants were recalled on
December 16, 2013 and mother was released from custody. Mother does not demonstrate
in what way her substantial rights would be affected by a decision on this issue.
       We also reject mother’s suggestion that the issuance of the warrants led to the
contempt findings. The two were unrelated. Mother was found in contempt, under Code
of Civil Procedure sections 1211 and 1219, because she willfully refused to answer
questions about the whereabouts of the children. To the extent mother raises a claim of
insufficiency of the evidence to support the contempt findings, the claim is meritless.
(See generally In re M.R. (2013) 220 Cal. App. 4th 49, 57 [contempt judgment is reviewed
for substantial evidence].) At the initial contempt hearing, mother told the court she took
the children to her cousin’s house, but she could not remember her cousin’s address or
phone number. She also claimed not to know the name of another cousin with whom
mother and the children had been staying. At a second hearing, mother said she had
nothing further to say and had “no information as of today.” At first she said she didn’t
know in what school the children were enrolled and then she said they went to an online
school. Mother’s testimony supports the contempt findings.




                                             7
                                    DISPOSITION
      The orders are affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                ALDRICH, J.




We concur:




             EDMON, P. J.




             JONES, J.




       Judge of the Los Angeles Superior Court, assigned by Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            8